Citation Nr: 1121572	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-14 574	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1996 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2009, the Veteran notified VA that he had moved to the jurisdiction of the RO in Winston-Salem, North Carolina.  That facility retains jurisdiction over this appeal.

A Travel Board hearing was held at the RO in Winston-Salem, North Carolina, in May 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended that his current sarcoidosis was incurred during active service.  He also has contended that the Social Security Administration (SSA) has found him totally disabled as a result of his sarcoidosis.  He provided limited information regarding his SSA benefits to VA in October 2007.  It is not clear from a review of this information what disabilities were considered by SSA in its decision to award the Veteran SSA disability benefits.  Unfortunately, to date, the RO has not requested the Veteran's complete SSA records.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Veteran testified before the Board in May 2010 that he had been treated for sarcoidosis by several private physicians and at several private hospitals outside of the VA health care system.  His service representative asked VA to keep the record open for 30 days after the Board hearing so that additional private treatment records could be submitted in support of the Veteran's claim.  Unfortunately, no records were submitted during that time period.  Given the Veteran's testimony, however, the Board finds that, on remand, the RO/AMC should obtain medical records releases from the Veteran and attempt to obtain these records.

The Veteran has maintained throughout the pendency of this appeal, including in his Board hearing testimony, that he was told that he had "black spots" on his lungs following an abnormal in-service chest x-ray conducted at Schofield Army Barracks outpatient clinic in Hawaii.  A review of the Veteran's available service treatment records shows that this chest x-ray is not included among these records.  It appears that, in February 2009, RO personnel printed out additional treatment records from Schofield Army Barracks outpatient clinic which were available for the Veteran.  These records also do not include the Veteran's allegedly abnormal in-service chest x-ray.  It is not clear from a review of the claims file whether a specific search for the Veteran's missing chest x-ray has been conducted.  The Board notes in this regard that, following VA outpatient treatment in September 2007, a VA physician stated that the Veteran had reported that he had an abnormal chest x-ray during service.  This VA examiner opined that it was at least as likely as not that the Veteran had sarcoidosis at the time of this abnormal in-service chest x-ray but "without formal reading of [the Veteran's x-ray] films" his medical nexus opinion remained speculative in nature.  This VA examiner also stated that, if there were a finding of hilar and/or mediastinal adenopathy or parenchymal disease consistent with sarcoidosis on the Veteran's missing chest x-ray, then this "would clearly indicate a connection" with active service.  Given the relative importance of obtaining the Veteran's missing in-service chest x-ray, the Board finds that, on remand, another attempt should be made to locate this missing chest x-ray and associate it with the claims file.

The Board also notes that, because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with an examination which addresses the contended etiological relationship between his sarcoidosis and active service, on remand, he should be scheduled for appropriate examination(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for sarcoidosis since his separation from active service.  The Veteran also should be asked to provide a 3-month time period during active service when his abnormal chest x-ray was taken at Schofield Army Barracks outpatient clinic, if possible.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  If the Veteran provides a 3-month time period during active service when his abnormal chest x-ray was taken at Schofield Army Barracks outpatient clinic, or after the time for a response from the Veteran has expired, then contact the appropriate Federal records repository and ask them to perform a search for a chest x-ray performed on the Veteran at Schofield Army Barracks outpatient clinic while he was on active service.  The Veteran was on active service in Hawaii between February 1997 and his separation from service in August 1999.  A copy of any search request, and any reply, to include any chest x-ray records obtained, should be included in the claims file.  If the RO/AMC concludes that this missing chest x-ray cannot be located, then this fact must be documented in the claims file.

3.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decisions on his application for SSA benefits and all underlying medical records which are in SSA's possession.  A copy of any additional requests sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

4.  Schedule the Veteran for an examination to determine the current nature and etiology of his sarcoidosis.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including pulmonary function testing, if appropriate.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current sarcoidosis, if diagnosed, is related to active service or any incident of service.  The examiner is advised that the Veteran has reported that he had an abnormal chest x-ray during active service.  A complete rationale must be provided for any opinions expressed.

5.  Thereafter, readjudicate the Veteran's claim of service connection for sarcoidosis.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

